DETAILED ACTION
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-11, 13-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 21, it is not clear where the central axis of the case body is located, and it could be positioned virtually anywhere as long as it intersects the case.  It is suggested that the axis be defined as “perpendicular to the first edge and parallel to the second edge” in claims 1 and 13 and as “parallel to the first edge and perpendicular to the second edge” in claim 31 (see applicant’s Figs. 6-7).  
Regarding claims 1 and 21, it is not clear whether the wing extends along the wing axis in both positions.  It is recommended that the position of the wing is always recited as “a first direction along the wing axis” and “a second direction along the wing axis”.
Claims 2-7, 10-11, 14-18, 20 and 22-23 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13, 16-18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/181365 to Coco in view of US Published Application 2013/0277992 to Senoff.
Regarding claim 1, Coco discloses an electronic device case (Figs. 11-13) comprising: a case body (50) to encase (i.e. capable of encasing) a handheld electronic device, the case body comprising at least one surface (rear surface of case), the surface being substantially rectangular in shape having a first edge and a second edge that is substantially perpendicular to the first edge (see Coco Annotated Fig. 11 below); and a first wing (51) to extend (i.e. capable of extending) past the first edge of the at least one surface in a first position (Figs. 11-12), and to fold (i.e. capable of folding) into the surface in a second position (Fig. 13), wherein the first wing is attached at a first end to the case body at a fixed axis of rotation (53), wherein the first wing is rotatable between the first position and the second position along the fixed axis of rotation (Figs. 11-13) wherein when in the first position, a wing axis is parallel to a central axis of the case body (see Coco Annotated Fig. 11 below), the first wing extending in a first direction along the wing axis toward the first edge when in the first position (see Coco Annotated Fig. 11 below – the axis is oriented toward the first (bottom) edge in the first 

    PNG
    media_image1.png
    606
    796
    media_image1.png
    Greyscale

				Coco Annotated Fig. 11

Regarding claims 2 and 16, Coco discloses wherein the first wing comprises a tab (the wing can be considered a tab).
Regarding claims 3 and 17, Coco fails to disclose a finger opening.  However, Senoff discloses a wing shape with a finger opening (Fig. 2, 8).  It would have been obvious to one of ordinary skill to have included a finger opening in Coco to allow the user to hold the electronic device by one finger when desired, as taught by Senoff.
Regarding claims 4 and 18, the combination from claim 1 discloses wherein the first wing is fixable (i.e. capable of being fixed) to the planar surface (rear wall of case, made planar by Senoff) in the second position (Coco’s handles are capable of being fixed to the surface by virtue of being connected to the planar surface via the hinge and case).  It is also noted that Coco discloses the hinge being fixed in place via friction (page 13, line 25).  
Regarding claim 13, the combination from claim 1 discloses an electronic device accessory (Figs. 11-13 – Coco) comprising: a body (50) to attach (i.e. capable of attaching) to a handheld electronic device, the body comprising at least one planar surface (rear surface of case, made planar by Senoff), the planar surface having a first edge and a second edge that is orthogonal to the first edge (Annotated Fig. 11 above); and a first wing (51 – Coco) to extend past the first edge of the at least one planar surface in a first position (Fig. 12 – Coco)  and to fold (i.e. capable of folding) into the planar surface in a second position (Fig. 13 – Coco), wherein the first wing is attached at a first end to the case body at a fixed axis of rotation (53 – Coco), wherein the first 
Regarding claim 21, the combination from claim 1 discloses a device, comprising: a body (50 – Coco) configured to attach to an electronic device, the body comprising at least one planar surface (rear surface of case, made planar by Senoff), the planar surface having a first edge and a second edge that is orthogonal to the first edge (Annotated Fig. 11(b) below); and a wing (51 – Coco) attached at a first end to the body at an axis of rotation (53 – Coco), the wing being rotatable between a first position (Fig. 12 – Coco) and a second position (Fig. 13 – Coco) along the fixed axis of rotation, the wing being oriented in a first direction toward the first edge when in the first position (Annotated Fig. 11(b) below – the wing axis is oriented toward the first (bottom) edge in the first position), the wing being oriented in a second direction toward the second edge when in the second position (Annotated Fig. 11(b) below – the wing axis is oriented toward the second (left) edge in the second position), wherein when in the first position, a wing axis is not parallel to a central axis of the body, wherein when in the second position, the wing axis is parallel to the central axis of the body (Annotated Fig. 11(b) below).  Coco fails to disclose the body only attaching to a single surface of the electronic device.  However, Senoff discloses using a body that only attaches to a single surface of the device (see Figs. 5-6).  It would have been obvious to one of ordinary skill 

    PNG
    media_image2.png
    594
    808
    media_image2.png
    Greyscale

Coco Annotated Fig. 11(b)
Regarding claim 22, the combination from claim 1 discloses wherein the wing is configured to extend past the edge of the at least one planar surface when in the first position (Figs. 11-12 – Coco, surface made planar by Senoff).
Regarding claim 23, Coco discloses the wing being configured to fold about the fixed axis of rotation into the second position (Fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coco and Senoff, further in view of US Published Application 2012/0031937 to Baker.  
Regarding claim 5, Coco fails to disclose the wing being fixable via a magnet.  However, Baker discloses that it is known to secure an attachment to a cell phone via a magnet (para. 0024).  It would have been obvious to one of ordinary skill to have used a magnet to secure Coco's wing in the deployed and stowed positions to make the positions more secure.  Further, the combination only involves a simple substitution of one known, equivalent securing element (magnet - Baker) for another (friction – see Coco page 13, line 25).  
Claims 6-7, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coco and Senoff, further in view of US Patent 8,267,368 to Torii.  
Regarding claims 6-7, Coco fails to disclose the wing being fixable via a hinge lock or a snap.  However, Torii discloses a pivoting phone wing (Fig. 6B) that includes a hinge lock and a snap (the hinge securing device 52a/b in Fig. 6B would lock the pivoted attachment 5 in place, and would also snap into place).  It would have been obvious to one of ordinary skill to have used a hinge lock/snap to secure Coco's wing in multiple positions (as taught by Torii) to accommodate user preferences and make the positioning of the wing more secure.  Further, the combination only involves a simple 
Regarding claim 10, Coco fails to disclose a tapered wing.  However, Torii discloses a wing for an electronic device that is tapered (Fig. 2b).  It would have been obvious to one of ordinary skill to have used a tapered wing in Coco because doing so only involves a simple substitution of one known, equivalent wing shape for another to obtain predictable results.  Further, using Torii’s asymmetrical wing would allow for propping up the electronic device in the portrait position, as taught by Torii.  
Regarding claims 11 and 20, the combination from claim 10 discloses wherein the first wing supports the handheld electronic device as a stand in a third position (the wing of Coco/Torii is capable of supporting the device if placed in an intermediate position; see Coco page 13, line 25 – the hinge has torsional rigidity; see also Torii, which teaches supporting the electronic device in this manner).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coco and Senoff, further in view of US Published Application 2009/0270050 to Brown.  
Regarding claims 14-15, Coco fails to disclose affixing the accessory to the phone via adhesive or hook and loop fasteners.  However, Brown discloses a cell phone accessory that is affixed to the phone by adhesive or hook and loop fasteners (para. 0009).  It would have been obvious to one of ordinary skill in the art to have used adhesive or hook and loop fasteners to affix Coco’s accessory to the phone to more securely hold the case and the phone together.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered, but are not persuasive.
As to applicant’s argument that the new amendments overcome the current art, see the rejections above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734